Title: To George Washington from Samuel Griffin, 15 April 1788
From: Griffin, Samuel
To: Washington, George



Dr Sir
WmsBurg 15th of April 1788

I had the Honor of recieveing your polite favor of the 20th of February, in regular time by the Mail. and on the 26th of March had the pleasure of laying it before a Convocation of the Vissitors, they thought themselves much honord, by the freindly Manner in which you were pleased to Mention that Body, and desired me to make their sincere Acknowledgements to you in behalf of the Convocation, and as the difficulties which you are apprehensive of, can never exist, they earnestly hope that you will do them the favor to accept of the Chancellorship.
I have inclosed Sir a part of the Statute, that points out the duties of the Chancellor—the Bishop of London was the last Chancellor, neither an Oath, or Personal attendance is Necessary. the Chancellor is Considered as the Mecænas or Patron, of the University, to promote its Interests when he may have it in his power, either by his Influence in the Legislator, or with any

public Bodies who may have it in their power to lend their aid to the College, the Bishop of London, formerly engaged and sent over the Professors, and all applications, either to King, or parliment, were made through him, but that part of the duty is of course done away.
I hope Sir, that a severe illness which has confined me from the last day of the seting of the Convocation will plead my excuse for not writeing you sooner. permit me Sir to present you with most sincere thanks, for your freindly expressions towards me, and to assure you that I am with the greatest respect esteem & regard Dr Sir Your sincere friend & Humble Sert

Saml Griffin

